DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Replace the claims with the following:
1.	(Currently Amended) A multi-charged-particle beam writing apparatus, comprising:
	an emitter emitting a charged particle beam;
	a first shaping aperture array substrate having a plurality of first apertures and forming first multiple beams by passing a part of the charged particle beam through the first apertures, respectively, each of the first apertures having a first edge;
	a second shaping aperture array substrate having second apertures formed at positions corresponding to the respective first apertures and forming second multiple beams by passing at least a part of each of the first multiple beams through the corresponding second apertures, respectively, each of the second apertures having a second edge;
	a blanking aperture array having third apertures formed at positions corresponding to the respective second apertures and including blankers disposed in the respective third apertures to perform blanking deflection on the respective beams of the corresponding second multiple beams;

	a controller controlling the movable mechanism[[,]];
	a transmission current measurement circuit measuring a current of the second multiple beams transmitting respectively through the blanking aperture array; and
an origin map storage memory storing an origin map indicating a relative positional relationship between the first shaping aperture array substrate and the second shaping aperture array substrate, the origin map being created on the basis of a result of the measurement,
wherein each of the second multiple beams is shaped by both of the first edge and the second edge.

2.	(Previously Presented) The multi-charged-particle beam writing apparatus according to claim 1, further comprising a limiting aperture array substrate having a plurality of fourth apertures, each of the fourth apertures having a size larger than a size of each of the first apertures and forming third multiple beams by passing a part of the charged particle beam through the fourth apertures, respectively,
	wherein a part of each of the third multiple beams passes through the respective first apertures, respectively.

3.	(Original) The multi-charged-particle beam writing apparatus according to claim 1, wherein shapes of the first apertures and shapes of the second apertures are different from each other.

wherein [[a]] the transmission current measurement circuit measures [[a]] the current of the second multiple beams transmitting respectively through a plurality of divided regions of the blanking aperture array.

5.	(Canceled)

6.	(Currently Amended) The multi-charged-particle beam writing apparatus according to claim [[5]] 1, further comprising an irradiation time correction amount calculator calculating an irradiation time correction amount for adjusting a variation in current amount of the second multiple beams on the basis of a result of the measurement.

7.	(Original) The multi-charged-particle beam writing apparatus according to claim 6, further comprising an irradiation time correction amount storage memory storing the irradiation time correction amount.

8.	(Original) The multi-charged-particle beam writing apparatus according to claim 7, further comprising a current map storage memory storing a current map with the variation in current amount of the second multiple beams being adjusted, by using the irradiation time correction amount.

9.	(Previously Presented) A multi-charged-particle beam writing method, comprising:

	forming second multiple beams by allowing at least portions of respective beams of the first multiple beams to pass through a plurality of second apertures of a second shaping aperture array substrate formed at positions corresponding to the first apertures, respectively;
	performing blanking deflection on the respective beams of the second multiple beams;
	performing measurement of transmission current of the second multiple beams on each of predetermined divided regions of a blanking aperture array; and
	moving at least one of the first shaping aperture array substrate and the second shaping aperture array substrate on the basis of a result of the current measurement.

10.	(Original) The multi-charged-particle beam writing method according to claim 9,
	wherein a correction amount of irradiation time in the predetermined divided region is calculated on the basis of a result of the current measurement, and
	wherein the irradiation time of the respective beams of the second multiple beams is corrected by using the correction amount.

11.	(Original) The multi-charged-particle beam writing method according to claim 9, further comprising forming third multiple beams by allowing portions of the charged particle beam to pass through a plurality of fourth apertures provided in a limiting aperture array, respectively,
	wherein at least portions of the respective beams of the third multiple beams corresponding to the first apertures pass through the first apertures.



13.	(Previously Presented) The multi-charged-particle beam writing method according to claim 9, comprising storing an origin map indicating a relative positional relationship between the first shaping aperture array substrate and the second shaping aperture array substrate, the origin map being created by the current measurement.


Authorization for this examiner’s amendment was given in an interview with Anna Lloyd on 11 June 2013.

Allowable Subject Matter
Claims 1-4 and 6-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-4 and 6-8, the prior art does not disclose or make obvious a multi-charged particle beam writing apparatus having first and second shaping aperture arrays movable relative to each other, a transmission current measurement circuit measuring a current of the second multiple beams transmitting through a plurality of divided regions of a blanking aperture array, and an origin map storage memory storing an origin map indicating relative positions of the first multiple beams on the second aperture created on the basis of a result of the current measurement.   

Regarding claims 9-13, the prior art does not disclose or make obvious a multi-charged particle beam writing method including forming multiple beams using a first and second shaping aperture array substrate, performing measurement of transmission current on each of predetermined divided regions of a blanking array and moving at least one of the shaping aperture array substrates on the basis of the current measurement. 
In the prior art, Platzgummer teaches measuring a total current passing through the blanking array substrate but not the current through each of a plurality of regions of the substrate to determine the optimum current amount in a predetermined region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.